Ruffin, Judge.
A jury found Willie Dalton guilty of two counts of aggravated assault. Dalton appeals, challenging the sufficiency of the evidence. We affirm.
Viewed in a light most favorable to support the verdict, the evidence at trial showed as follows. Early one morning, the two victims, Steve Laguines and Markus Smith, were leaving a nightclub when they got into an argument with Dalton and another individual. A witness testified that Dalton pulled a gun from his jacket and shot Smith. Laguines testified that he was arguing with the other individual when he heard the gunshot. When Laguines turned toward the direction of the gunshot he saw Dalton pulling a gun back and Smith, who was shot, falling. Dalton then turned toward Laguines, stated “you too” and shot at Laguines twice.
“Intentionally firing a gun at another, absent justification, is sufficient in and of itself to support a conviction of aggravated assault.” (Citations and punctuation omitted.) Love v. State, 268 Ga. 484, 485 (1) (490 SE2d 88) (1997). The foregoing evidence showing that Dalton fired a gun at both victims without justification was sufficient to authorize a rational trier of fact to find Dalton guilty of two counts of aggravated assault beyond a reasonable doubt. Id.; Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Beasley, J., and Senior Appellate Judge Harold R. Banke concur.

Harry N. Gordon, District Attorney, Gerald W. Brown, Assistant District Attorney, for appellee.